DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4-7, 14 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ayabe et al. (WO 2014/115385) in view of Gessler et al. (3,037,954), Nadella et al. (2006/0293454) and Kumar et al. (Polymer Degradation and Stability 76 (2002) 137-144).  US 2015/0353710 is being used as an English equivalent to WO 2014/115385 since it is a national stage entry of the international application.  
Regarding claims 1, 4-6, and 14:  Ayabe et al. teach a composition comprising 100 parts by mass of polyolefin, 0.05-0.2 parts by weight of a mixture of compounds No. 1 and 2 [0041], which correspond to claimed component (B), 0.05 to 0.2 parts by weight of compound No. 8 [0046], which corresponds to claimed component (D) [Examples; Tables 1 and 3], 0.005-0.01 parts by weight of a benzotriazole-based ultraviolet absorber, and 0.1 parts by mass of the phenolic antioxidant, tetrakis(3-(3,5-di-tert-butyl-4-hydroxyphenyl)propionyloxymethyl)methane [0077; Examples].  Ayabe et al. teach that their polyolefin is an elastomer [0027; Examples].  The composition of Ayabe et al. does not comprise a nucleating agent [Examples].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use compound No. 3 [0041] in place of, or in addition to, compounds No. 1 and 2 in the example of Ayabe et al. as the amine compound.  It is a simple substitution of one known element for another to obtain predictable results.  Alternatively, it is obvious to combine separately taught prior art ingredients which perform the same function; it is logical that they would produce the same effect and supplement each other.  In re Crockett 126 USPQ 186.
Ayabe et al. fail to teach that the elastomer is dynamically crosslinked.
However, Gessler et al. teach that there are two known ways to produce a polyolefin comprising an elastomer:  static and dynamic crosslinking (column 2).  Gessler et al. teach that dynamic crosslinking produces a thermoplastic product with no wasted product ingredients (column 2, lines 32-41), and provides improved tensile strength (column 4, lines 41-55).  Kumar et al. teach that dynamic curing provides improved elasticity and tensile mechanical performance (p. 143).  Nadella et al. teach that dynamically crosslinked thermoplastic elastomers have a combination of both thermoplastic and elastic properties [0003].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a dynamically crosslinkied elastomer as taught by Gessler et al., Kumar et al. and Nadella et al. as the thermoplastic elastomer in Ayabe et al. to provide the above described advantages.  
Regarding claims 7 and 17-19:  Ayabe et al. teach molded articles [Examples].




Response to Arguments
Applicant's arguments filed 6/2/2022 have been fully considered but they are not persuasive. 
The Applicant has made the argument that the examples of Ayabe et al. do not comprise the claimed amine compound (B).  This is not persuasive because Ayabe et al. teach Compound No. 3 as a specific example of their amine compound [0041].
The Applicant has alleged the unexpected result of improved heat resistance due to the claimed hindered amine compound.  This is not persuasive because the claims are not commensurate in scope with the data provided.  The inventive examples include an ultraviolet absorber and a phosphorus-based antioxidant that are not present in claim 1.  Furthermore, the Applicant has only provided data for 0.05 to 0.2 of the hindered amine compound (B), whereas the claimed range is 0.001 to 5 parts by mass.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN USELDING whose telephone number is (571)270-5463.  The examiner can normally be reached on M-F 8am to 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

   /JOHN E USELDING/  Primary Examiner, Art Unit 1763